Case 2:17-cv-14148-ELC-DPH-GJQ ECF No. 140 filed 11/16/18        PageID.5224   Page 1 of
                                      2




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION


LEAGUE OF WOMEN VOTERS            )
OF MICHIGAN, et al.,              )
                                  )
       Plaintiffs,                )
                                  )
v.                                )          No. 2:17-cv-14148
                                  )
RUTH JOHNSON, in her official     )          ORDER
capacity as Michigan Secretary of )
State,                            )
                                  )
       Defendant.                 )
                                  )
______________________________ )

                        CASE MANAGEMENT ORDER NO. 2

      The Court ORDERS the following schedule governing the progress of this case:

      A Proposed Joint and Final Pretrial Order
       (See E.D. Mich. LR 16.2) with detailed witness
       and numbered exhibit lists must be submitted by
       the rescheduled date:                                     December 4, 2018

      Any trial motions in limine must be filed by the
       the rescheduled date:                                     December 4, 2018

      Any responses to the motions in limine must be filed
       by the rescheduled date:                                  December 14, 2018

      The Final Pretrial Conference is set for:                  December 11, 2018
                                                                 at 11:00 a.m.

      Trial briefs must be filed by:                             January 28, 2019

                                         1
Case 2:17-cv-14148-ELC-DPH-GJQ ECF No. 140 filed 11/16/18     PageID.5225   Page 2 of
                                      2



      Trial is set to begin:                                 February 5, 2019
                                                             at 9:00 a.m.

      Proposed Findings of Facts and Conclusions of Law
       must be filed by:                                     February 22, 2019


      The E.D. Mich. Local Rules, Appendix ECF (www.mied.uscourts.gov) and Federal
Rules of Civil Procedures govern in this matter. A schedule may be modified only for
good cause by leave of Court. Fed. R. Civ. P. 16(b)(4); Local Rule 40.2.


                               ENTERED: November 16, 2018

                               S/DENISE PAGE HOOD
                               Signed for and on behalf of the panel:
                               HONORABLE ERIC L. CLAY
                               United States Circuit Judge
                               HONORABLE DENISE PAGE HOOD
                               United States District Judge
                               HONORABLE GORDON J. QUIST
                               United States District Judge




                                       2
